The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Jean M. Mischel's resignation: SCR 98(5)(a)(2). The
                petition is hereby granted.
                            It is so ORDERED.



                                                                              CA.
                                                 Gibbons


                                                          Pitt ti               J.
                                                 Pickering


                                                                                J.
                                                 Hardesty




                                                 Parraguirre




                                                 Douglas




                                                 Saitta



                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Jean M. Mischel
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
         OF
      NEVADA
                                                    2
(0) I 947A